  Case 20-62128-pmb         Doc 53    Filed 06/04/20 Entered 06/04/20 11:17:16            Desc Main
                                      Document     Page 1 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                              :                 CASE NO: 20-62128-PMB
                                    :                 CHAPTER: 11
                                    :
BLVCK BVLLED INVESTMENTS, LLC       :
     Debtor                         :
---------------------------------- --                 ----------------------------------
SELECT PORTFOLIO SERVICING, INC.    :
AS SERVICER FOR U.S. BANK NATIONAL :
ASSOCIATION AS TRUSTEE FOR ANGEL :
OAK MORTGAGE TRUST I, LLC, 2018-2,  :
MORTGAGE-BACKED CERTIFICATES,       :
SERIES 2018-2,                      :
     Movant,                        :
                                    :                 CONTESTED MATTER
vs.                                 :
                                    :
BLVCK BVLLED INVESTMENTS, LLC       :
UNITED STATES TRUSTEE, Trustee      :
     Respondents.                   :

   AMENDED MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

      Select Portfolio Servicing, Inc. as servicer for U.S. Bank National Association as Trustee for

Angel Oak Mortgage Trust I, LLC, 2018-2, Mortgage-Backed Certificates, Series 2018-2 (“Movant”)

hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay with respect to

certain real property of the Debtor having an address of 3413 PLANTATION DR, ALBANY, GA

31721 (the “Property”), for all purposes allowed by law, the Note (defined below), the Deed to

Secure Debt (defined below), and applicable law, including but not limited to the right to foreclose. In

further support of this Motion, Movant respectfully states:

       1.     The Blvck Bvlled Investments Limited Liability Company, A Georgia Limited Liability

Company and MICHAEL COBB have executed and delivered or are otherwise obligated with respect

to that certain promissory note in the original principal amount of $90,400.00 (the “Note”). A copy of

the Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.
  Case 20-62128-pmb        Doc 53    Filed 06/04/20 Entered 06/04/20 11:17:16              Desc Main
                                     Document     Page 2 of 5


       2.     Pursuant to that certain Deed to Secure Debt (the “Deed to Secure Debt”), all

obligations (collectively, the “Obligations”) of the Debtor under and with respect to the Note and the

Deed to Secure Debt are secured by the Property. A copy of the Deed to Secure Debt is attached

hereto as Exhibit “B”.

       3.     The legal description of the Property and recording information is set forth in the Deed

to Secure Debt, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

       4.     As of May 22, 2020, the outstanding amount of the Obligations less any partial

payments or suspense balance is $101,308.48.

       5.     As of May 22, 2020, there is an arrearage deficiency of $13,072.11. This figure is

comprised of the following:



Description                     From           To           Quantity Amount          Total

Missed Payment                  11/01/2018 04/01/2019 6                $722.06       $4,332.36


Missed Payment                  05/01/2019 05/01/2020 13               $721.34       $9,377.42


Suspense Balance Credit                                     1          $-637.67      $-637.67


                                                           Total Arrearage Deficiency:       $13,072.11



       6.     The estimated market value of the Property is $116,900.00. The basis for such valuation

is BPO. A copy of the BPO is attached hereto as Exhibit “C”.



       7.     Cause exists for relief from the automatic stay for the following reasons:
  Case 20-62128-pmb           Doc 53   Filed 06/04/20 Entered 06/04/20 11:17:16           Desc Main
                                       Document     Page 3 of 5


              a.      Movant’s interest in the Property is not adequately protected.

              b.      Movant’s interest in the collateral is not protected by an adequate equity cushion.

              c.      Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor(s) has/have no equity in the

                      Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an

                      effective reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Deed to Secure

Debt, and applicable law, including but not limited allowing Movant (and any successors or assigns) to

proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property.

       2.      That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.      For such other relief as the Court deems proper.


RUBIN LUBLIN, LLC

/s/ Lisa F. Caplan                                                Date:June 4, 2020
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
  Case 20-62128-pmb         Doc 53    Filed 06/04/20 Entered 06/04/20 11:17:16         Desc Main
                                      Document     Page 4 of 5



                                     CERTIFICATE OF SERVICE

        I, Lisa F. Caplan of Rubin Lublin, LLC certify that I caused a copy of the Amended Motion for
Relief from Automatic Stay (Real Property) to be filed in this proceeding by electronic means and to
be served by depositing a copy of same in the United States Mail in a properly addressed envelope
with adequate postage thereon to the said parties as follows:

Blvck Bvlled Investments, LLC
3711 Ramsey Circle, SW
Atlanta, GA 30331

Will B. Geer, Esq.
Suite 1150
50 Hurt Plaza SE
Atlanta, GA 30303

United States Trustee
Office of the US Trustee
75 Ted Turner Drive, SW, Suite 362
Atlanta, GA 30303

BSI Financial Services
P.O. Box 517
Titusville, PA 16354

Georgia Department of Revenue
Bankruptcy Section
P.O. Box 161108
Atlanta, GA 30321-0000

Internal Revenue Service
CIO
P.O. Box 7346
Philadelphia, PA 19101-7346

Select Portfolio Servicing, Inc.
P.O. Box 65250
Salt Lake City, UT 84165
  Case 20-62128-pmb         Doc 53   Filed 06/04/20 Entered 06/04/20 11:17:16   Desc Main
                                     Document     Page 5 of 5


Select Portfolio Servicing, Inc.
PO Box 65450
Salt Lake City, UT 84165-0000



Executed on 6/4/20

By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
